Opinion of the Court, Scofield, J. The bill of exceptions, in this case, is verily a bill without exceptions. Parts of certain depositions were objected to, but the objections were taken under advisement till the conclusion of the trial, which was before the court, without a jury, and no decision of the court was ever announced on the sub j ect. H o exception ivas ever taken with reference thereto. It is also true that no proposition of law was held or refused, no motion for a new trial was made, no exception was taken to the findings or judgment of the court. The motion for a new trial and exception to the action of the court in overruling the same, which appear in the judgment, as copied by the clerk from the judgment record, are not properly a part of tbe record, and can not become sucb except by being embodied in tbe bill of exceptions. If repeated adjudication can settle any proposition whatever, it is settled beyond controversy- that a record wbicb contains no proper exceptions presents no question for the consideration of an appellate court. Tbe citation of authorities in support of this proposition is wholly unnecessary. Tbe judgment will be affirmed.